DETAILED ACTION
	This is in response to the application filed on January 31, 2020 where Claims 1 – 20, of which Claims 1, 11, and 20 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
101 Analysis
	Claims 1, 11, and 20 are directed to linking blockchain data with an off-chain database comprising unique association values along with associated statement data objects interconnected as nodes of a tree that are traversable to identify one or more data structures stored on the blockchain.  The claims do not recite an abstract idea, law of nature, or natural phenomenon.  Therefore, the claims satisfy Step 2A, Prong One of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest of a system and method for tracking data linkages between one or more data structures stored on public blockchains comprising: identifying that an event has occurred based at least on data records stored on the external public blockchain, request an allocation of a unique value corresponding to an assertion data object, generate the assertion data object from the data records corresponding to the transactions of the event, the assertion data object including an underlying set of one or more associated statement data objects represented in a data payload associated with the assertion data object, each of the one or more statement data objects being allocated a corresponding separate unique value, store the assertion data object on an off-chain database, store, on the off-chain database, a representation of a transaction recordal receipt with the recorded data representation of the assertion data object, associate the transaction recordal receipt with the assertion data object and the unique value corresponding to the assertion data object, and generate and store on the off-chain database, the one or more data linkages between the unique values corresponding to the assertion data object and the underlying set of one or more associated statement data objects as interconnected nodes of a tree that are traversable to identify the one or more data structures stored on the one or more external public blockchains relating to a specific unique value in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2020/0034457; PGPub. 2020/0059364 – system and method for tracking tangible assets using a blockchain with a hierarchical hash-linked tree structure off-chain; .
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496